 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    TROY ALEXANDER SANDERS,                         Case No. 1:18-cv-01285-AWI-JLT (PC)

12                       Plaintiff,                   ORDER DIRECTING PLAINTIFF TO
                                                      FILE A SECOND AMENDED
13            v.                                      COMPLAINT OR NOTIFY THE COURT
                                                      OF HIS DESIRE TO PROCEED ONLY ON
14    GRIMES, et al.,                                 CLAIMS FOUND COGNIZABLE

15                       Defendants.                  (Doc. 35)

16                                                    21-DAY DEADLINE

17

18          On December 6, 2019, the Court screened Plaintiff’s complaint and found that it fails to

19   state a cognizable access to courts claim because it fails to show that Plaintiff’s underlying claim
20   (i.e., a direct appeal of a state criminal conviction) is non-frivolous or arguable. (Doc. 28; see also

21   Doc. 34.) The Court granted Plaintiff leave amend. (Id.)

22          Plaintiff has now filed a first amended complaint, alleging that Defendants violated his

23   constitutional rights to counsel and legal mail. (Doc. 35.) The Court finds that Plaintiff’s first

24   amended complaint states a cognizable claim against Grimes and Lucas regarding his right to

25   send legal mail; but, the claims against Henry, as well as the claim regarding his right to counsel,

26   are not cognizable. The Court further finds that Plaintiff may seek only nominal damages because
27   he does not show that Defendants’ alleged constitutional violations caused him actual injury;

28   Plaintiff may not seek compensatory damages such as reimbursement of his forfeited bond.
 1           Accordingly, the Court directs Plaintiff to file a second amended complaint curing the

 2   deficiencies identified in this order. Alternatively, Plaintiff may file a notice that he wishes to

 3   proceed only on the legal mail claim against Grimes and Lucas and to seek only nominal

 4   damages.

 5   I.      SCREENING REQUIREMENT

 6           The Court is required to screen complaints brought by prisoners seeking relief against a

 7   governmental entity or an officer or employee of a governmental entity. 28 U.S.C. § 1915A(a).

 8   The Court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

 9   frivolous or malicious, fail to state a claim upon which relief may be granted, or seek monetary
10   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b). The Court should

11   dismiss a complaint if it lacks a cognizable legal theory or fails to allege sufficient facts to

12   support a cognizable legal theory. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th

13   Cir. 1990).

14   II.     PLEADING REQUIREMENTS

15           A. Federal Rule of Civil Procedure 8(a)

16           “Rule 8(a)’s simplified pleading standard applies to all civil actions, with limited

17   exceptions.” Swierkiewicz v. Sorema N. A., 534 U.S. 506, 513 (2002). A complaint must contain

18   “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

19   Civ. Pro. 8(a)(2). “Such a statement must simply give the defendant fair notice of what the
20   plaintiff's claim is and the grounds upon which it rests.” Swierkiewicz, 534 U.S. at 512 (internal

21   quotation marks and citation omitted).

22           Detailed factual allegations are not required, but “[t]hreadbare recitals of the elements of a

23   cause of action, supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556

24   U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must

25   set forth “sufficient factual matter, accepted as true, to ‘state a claim that is plausible on its face.’”

26   Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Factual allegations are accepted as
27   true, but legal conclusions are not. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

28   ///

                                                          2
 1          The Court construes pleadings of pro se prisoners liberally and affords them the benefit of

 2   any doubt. Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010) (citation omitted). However, “the

 3   liberal pleading standard … applies only to a plaintiff’s factual allegations,” not his legal theories.

 4   Neitze v. Williams, 490 U.S. 319, 330 n.9 (1989). Furthermore, “a liberal interpretation of a civil

 5   rights complaint may not supply essential elements of the claim that were not initially pled,”

 6   Bruns v. Nat'l Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (internal quotation

 7   marks and citation omitted), and courts “are not required to indulge unwarranted inferences.” Doe

 8   I v. Wal-Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and

 9   citation omitted). The “sheer possibility that a defendant has acted unlawfully” is not sufficient to
10   state a cognizable claim, and “facts that are merely consistent with a defendant’s liability” fall

11   short. Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

12          B. Causation

13          Section 1983 provides a cause of action for the violation of constitutional or other federal

14   rights by persons acting under color of state law. See 42 U.S.C. § 1983. To state a claim under

15   Section 1983, a plaintiff must show a causal connection or link between the actions of the

16   defendants and the deprivation alleged to have been suffered by the plaintiff. See Rizzo v. Goode,

17   423 U.S. 362, 373-75 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the

18   deprivation of a constitutional right, within the meaning of section 1983, if he does an affirmative

19   act, participates in another’s affirmative acts, or omits to perform an act which he is legally
20   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

21   F.2d 740, 743 (9th Cir. 1978) (citation omitted).

22          To meet the causation requirement of section 1983, “the plaintiff must establish both

23   causation-in-fact and proximate causation.” Harper v. City of Los Angeles, 533 F.3d 1010, 1026

24   (9th Cir. 2008) (citations omitted). To establish that a defendant’s misconduct is the “cause-in-

25   fact” of an alleged injury, the plaintiff must show that the “injury would not have occurred in the

26   absence of the conduct.” Spencer v. Peters, 857 F.3d 789, 798 (9th Cir. 2017). To establish that
27   misconduct is the “proximate cause” of an injury, the plaintiff must show that “the injury is of a

28   type that a reasonable person would see as a likely result of the conduct in question.” Id. (citation

                                                         3
 1   omitted); see also Arnold v. Int’l Bus. Machines Corp., 637 F.2d 1350, 1355 (9th Cir. 1981)

 2   (causation definition in Johnson, supra, “closely resembles the standard ‘foreseeability’

 3   formulation of proximate cause”) (citations omitted). “Like in any proximate cause analysis, an

 4   intervening event may break the chain of causation between the allegedly wrongful act and the

 5   plaintiff’s injury.” Caldwell v. City & Cty. of San Francisco, 889 F.3d 1105, 1115 (9th Cir. 2018).

 6   “Additionally, a defendant’s conduct cannot be considered the proximate cause of the plaintiff’s

 7   injury if the connection between the constitutional violation and the injury is too remote.” Cox v.

 8   United States, No. 8:16-cv-1222-CJC-KES, 2019 WL 297982, at *10 (C.D. Cal. 2019) (citing

 9   Martinez v. State of Cal., 444 U.S. 277, 285 (1980)).
10   III.   DISCUSSION

11          A. Plaintiff’s Allegations

12          Plaintiff’s allegations stem from events occurring while he was incarcerated at Wasco

13   State Prison. (See Doc. 35 at 2-3.) Plaintiff alleges he submitted a notice of appeal, a request for a

14   certificate of probable cause, and a request for appointment of counsel to Correctional Officers

15   Grimes and Lucas on April 16, 2018. (Id. at 4.) Plaintiff sought to appeal the state criminal

16   conviction for which he is currently incarcerated. (See Doc. 1 at 1, 5-8.) After four weeks,

17   Plaintiff requested a copy of his legal mail log to confirm that the above documents were mailed

18   to the Riverside County Superior Court. (Doc. 35 at 4.) After not receiving a response from the

19   mailroom staff, Plaintiff requested copies of his mail log from Correctional Officers Grimes and
20   Henry. (Id.) Both failed to provide copies and, apparently, Plaintiff failed to follow up with the

21   Riverside County Superior Court. (Id.) Months later, Plaintiff received notice from an appeals

22   coordinator that the above documents were mailed to the Superior Court on July 31, 2018,

23   approximately three and half months after he submitted them to Grimes and Lucas. (Id.)

24          Based on the above, Plaintiff alleges that Grimes, Lucas, and Henry violated his

25   “constitutional right to hire and consult an attorney by failing to correctly process plaintiff’s legal

26   documents.” (Id. at 6.) Plaintiff also alleges that Defendants interfered with his right to send legal
27   mail. (See Doc. 35 at 8.) Due to Defendants’ conduct, Plaintiff alleges “he was unable to hire

28   counsel to timely submit the application for bail pending appeal, which ultimately caused the

                                                         4
 1   forfeiture of the [$]175,000 bond that was in good standing with the Riverside Superior Court.”

 2   (Id. at 6, 10.) Plaintiff seeks “reimbursement of the forfeited $175,000 bond amount, and any

 3   other damages that are entitled to Plaintiff.” (Id.)

 4            B. Claims for Relief

 5                1. Right to an Attorney on Direct Appeal of a Criminal Conviction

 6            When “the State elects to furnish an avenue for appeal, its procedures must comport with

 7   the Due Process and Equal Protection Clauses of the Fourteenth Amendment.”1 Tamalini v.

 8   Stewart, 249 F.3d 895, 902 (9th Cir. 2001). “[T]he two Clauses … require that a State’s

 9   procedure[s] affor[d] adequate and effective appellate review to indigent defendants.” Smith v.
10   Robbins, 528 U.S. 259, 276 (2000) (citing Griffin v. Illinois, 351 U.S. 12, 20 (1956)) (internal

11   quotation marks omitted). To satisfy this requirement, the state “must provide an indigent

12   defendant with effective assistance of counsel through his first appeal.” Hendricks v. Zenon, 993

13   F.2d 664, 669 (9th Cir. 1993) (citing Douglas v. California, 372 U.S. 353, 83 (1963)).

14            Although defendants have a right to counsel on direct appeal, “it is equally true that this

15   right does not include the right to bring a frivolous appeal and, concomitantly, does not include

16   the right to counsel for bringing a frivolous appeal.” Smith, 528 U.S. at 278. Nevertheless, even if

17   “an indigent whose appeal is frivolous has no right to have an advocate make his case to the

18   appellate court, such an indigent does, in all cases, have the right to have an attorney, zealous for

19   the indigent’s interests, evaluate his case and attempt to discern nonfrivolous arguments.” Id. at
20   278 n.10. (emphasis added) (citations omitted).

21            Leniently construed, Plaintiff’s allegations show that Officers Grimes and Lucas failed to

22   timely send Plaintiff’s notice of appeal to the Superior Court, which included a request for

23   appointment of counsel. (See Doc. 35 at 4.) Plaintiff states that, as a result, he “was unable to hire

24

25   1
       Plaintiff frames this right as one arising under the First Amendment. (See Doc. 35 at 4.) Courts have recognized that
     the “right to hire and consult an attorney is protected by the First Amendment’s guarantee of freedom of speech,
26   association and petition.” Mothershed v. Justices of Supreme Court, 410 F.3d 602, 611 (9th Cir. 2005), as amended
     (July 21, 2005). However, the Court construes Plaintiff’s claim as one more accurately arising under the Fourteenth
27   Amendment. Plaintiff does not allege that Defendants interfered with any communication or association with a
     particular attorney or class of attorneys. In fact, Plaintiff admits that he corresponded with an attorney at Appellate
28   Defenders, Inc. (Doc. 1 at 8; see also id. at 10-11, 13.) Plaintiff’s allegations instead show that he was denied the
     appointment of pro bono counsel, as required by the Fourteenth Amendment for indigent defendants.
                                                                 5
 1   counsel to timely submit the application for bail pending appeal, which ultimately caused the

 2   forfeiture of the [$]175,000 bond that was in good standing.” (Doc. 35 at 6.) Although Plaintiff

 3   states that Defendants’ actions denied him the ability to “hire” counsel, Plaintiff’s allegations

 4   more precisely suggest that Defendant’s actions denied him the appointment of pro bono counsel,

 5   given that he alleges that they did not timely mail his request for such appointment. (See id. at 4.)

 6          The Court finds that Plaintiff does not state a cognizable claim because he does not show

 7   a causal connection between Defendants’ alleged misconduct and his alleged deprivations, i.e.,

 8   the denial of appointment of counsel and the forfeiture of bond. Under the “prison-delivery rule”

 9   in California, “a prisoner’s notice of appeal is deemed timely filed if delivered to prison
10   authorities within the 60-day filing period set forth in rule 31(a) of the California Rules of Court.”

11   In re Jordan, 4 Cal. 4th 116, 118–19 (1992). Applying this rule, the Superior Court should have

12   accepted Plaintiff’s documents even if prison officials did not mail them until July 31, 2018.

13   Thus, even if Grimes and Lucas mailed the documents late, given the prison-delivery rule, the

14   rejection of Plaintiff’s notice of appeal and request for counsel are not injuries that a reasonable

15   person would see as foreseeable or a likely result of the conduct. In other words, Grimes and

16   Lucas’ actions, as opposed to the court’s actions, were not the proximate cause of Plaintiff’s

17   alleged injuries. See Spencer, 857 F.3d at 798; see also White v. Roper, 901 F.2d 1501, 1506 (9th

18   Cir. 1990) (defendant’s “conduct is not the proximate cause of [plaintiff’s] alleged injuries if

19   another cause intervenes and supersedes his liability for the subsequent events”).
20          Relatedly, Plaintiff does not state whether he contacted the Superior Court to learn if the

21   documents were received, filed, or rejected, and he does not detail whether he attempted to notify

22   the court that he provided the documents to prison officials before the filing deadline. (See Doc.

23   35 at 4, 6.) The failure to alert the court that the documents were timely submitted also presents a

24   significant hurdle to establishing causation.

25          With respect to Plaintiff’s alleged damages, the Court is unsure how a failure to file a

26   notice of appeal would result in the forfeiture of bond. Under California law, once an individual
27   “on bail” is found guilty of an offense and taken into custody, “his or her bail is exonerated.” Cal.

28   Penal Code § 1166. The forfeiture of bond, on the other hand, generally occurs when a criminal

                                                        6
 1   defendant fails to appear for a court hearing or “[a]ny other occasion … if the defendant’s

 2   presence in court is lawfully required.” Id. § 1305. In other words, whether a criminal defendant’s

 3   previously posted bond is forfeited is a separate matter from whether the defendant is granted bail

 4   pending an appeal. Plaintiff does not explain how the failure to file a notice of appeal caused the

 5   forfeiture of bond he posted at the beginning of his criminal proceedings. In any event, such

 6   forfeiture would not be foreseeable. See Hines v. United States, 60 F.3d 1442, 1450 (9th Cir.

 7   1995) (“The question of proximate cause is usually defined with reference to the scope of the

 8   foreseeable risks of the actor’s conduct.”).

 9           In addition, Plaintiff does not show that the Superior Court would have granted him bail if
10   the abovementioned documents were timely submitted. The granting of bail pending an appeal of

11   a felony conviction is within the state court’s discretion. See id. § 1272(c). Thus, whether a judge

12   would have granted Plaintiff bail had he filed a notice of appeal is too speculative to establish

13   proximate causation. See State Dep’t of State Hosps. v. Superior Court, 61 Cal. 4th 339, 353

14   (2015) (“proximate cause … not established when a governmental defendant’s failure to act

15   allegedly caused injury, but the chain of causation included discretionary determinations for

16   which no liability could be imposed”); see also Stevenson v. Koskey, 877 F.2d 1435, 1438 (9th

17   Cir. 1989) (“Federal courts turn to the causation factors … in the common law of torts to supply

18   the necessary causation factor in the civil rights field.”).

19           Lastly, Plaintiff does not link Defendant Henry to the alleged constitutional deprivation.
20   See Rizzo, 423 U.S. at 373-75. Unlike with Grimes and Lucas, Plaintiff does not allege that Henry

21   failed to timely mail his notice of appeal or request for appointment of counsel. Rather, he only

22   alleges that Henry failed to provide him a copy of his legal mail log. (Doc. 35 at 4.) Plaintiff does

23   not provide any authorities showing that inmates are entitled to their mail logs upon request, and

24   the Court is unaware of any.

25               2. Right to Send Legal Mail

26           Prisoners “enjoy[] a First Amendment right to send and receive mail.” Witherow v. Paff,
27   52 F.3d 264, 265 (9th Cir. 1995) (citing Thornburgh v. Abbott, 490 U.S. 401, 407 (1989)).

28   “However, a prison may adopt regulations which impinge on an inmate’s constitutional rights if

                                                          7
 1   those regulations are ‘reasonably related to legitimate penological interests.’” Id. (citing Turner v.

 2   Safley, 482 U.S. 78, 89 (1987)). “Legitimate penological interests that justify regulation of …

 3   mail include the prevention of criminal activity and the maintenance of prison security.”

 4   Nordstrom v. Ryan, 856 F.3d 1265, 1272 (9th Cir. 2017) (internal quotation marks and citation

 5   omitted). “When a prison regulation affects outgoing mail as opposed to incoming mail, there

 6   must be a ‘closer fit between the regulation and the purpose it serves.’” Witherow, 52 F.3d at 265

 7   (citing Thornburgh, 490 U.S. at 412). Similarly, regulations affecting legal mail, i.e., “mail sent

 8   between attorneys and prisoners … and … from prisoners to the courts,” Cathy v. Kuzmicz, No.

 9   19-cv-05932-PJH, 2020 WL 587280, at *2 (N.D. Cal. 2020), are subject to greater restrictions
10   than non-legal mail. See, e.g., Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1209-11 (9th Cir. 2017).

11          Courts look to four factors when determining whether a regulation is reasonable: “(1)

12   whether there is a ‘valid, rational connection between the prison regulation and the legitimate

13   governmental interest put forward to justify it’; (2) ‘whether there are alternative means of

14   exercising the right that remain open to prison inmates’; (3) ‘the impact accommodation of the

15   asserted constitutional right will have on guards and other inmates, and on the allocation of prison

16   resources generally’; and (4) whether there exists an obvious, easy alternative to the regulation

17   ‘that fully accommodates the prisoner's rights at de minimis cost to valid penological interests.’”

18   O’Keefe, 82 F.3d at 325 (citing Turner, 482 U.S. at 89-91).

19          Plaintiff states a cognizable claim against Officers Grimes and Lucas for interference with
20   his First Amendment right to send legal mail. Leniently construed, Plaintiff’s allegations show

21   that the officers violated CDCR regulations or prison policies by delaying the mailing of his

22   notice of appeal, including a request for appointment of counsel and certificate of probable cause.

23   (See Doc. 35 at 8-9.) The Court acknowledges that, at the screening stage, it is unable to properly

24   consider the Turner factors referenced above. See Barrett v. Belleque, 544 F.3d 1060, 1062 (9th

25   Cir. 2008) (district court “not in a position to decide, on the pleadings,” whether a prison’s rules

26   “‘further an important or substantial government interest,’ or impose limitations ‘no greater than
27   is necessary’”) (citing Procunier v. Martinez, 416 U.S. 396, 413 (1974), overruled on other

28   grounds by Thornburgh, 490 U.S. at 413-14). Plaintiff must only show that his claim is plausible

                                                        8
 1   on its face. See Iqbal, 556 U.S. at 678; see also Barrett, 544 F.3d at 1062.

 2          Plaintiff, however, does not show that he suffered actual harm as a result of Defendants’

 3   alleged interference with his mail. That is, for the same reasons provided in section III.B.1, supra,

 4   Plaintiff’s allegations do not establish a causal connection between the alleged misconduct and

 5   Plaintiff’s alleged injuries, i.e., the denial of appointment of counsel and the forfeiture of bond

 6   (see Doc. 35 at 10). Similarly, Plaintiff does not link Officer Henry to his claim. As explained in

 7   section III.B.1, Plaintiff does not allege that Henry interfered with his right to send mail, only that

 8   Henry failed to provide him with a copy of his mail log. (See Doc. 35 at 8.)

 9          Because Plaintiff does not show that his alleged harm was caused by Defendants’ alleged
10   misconduct, Plaintiff may not seek compensatory damages in this action. Plaintiff may seek only

11   “nominal damages,” which “are awarded regardless of whether the constitutional violation causes

12   any actual [harm].” Schneider v. Cty. of San Diego, 285 F.3d 784, 795 (9th Cir. 2002) (internal

13   quotation marks and citation omitted). In other words, if Plaintiff suffered a constitutional

14   violation but no actual harm, he is “legally entitled to … a mandatory nominal damages award of

15   $1.00 as a symbolic vindication of [his] constitutional right.” Floyd v. Laws, 929 F.2d 1390, 1403

16   (9th Cir. 1991); George v. City of Long Beach, 973 F.2d 706, 708 (9th Cir. 1992) (“In this

17   Circuit, nominal damages must be awarded if a plaintiff proves a violation of his constitutional

18   rights.”); see also Kincaid v. Rusk, 670 F.2d 737, 745-46 (7th Cir. 1982) (upholding award of

19   nominal damages for First Amendment violation). However, because Plaintiff does not show that
20   Defendants’ alleged interference with his legal mail caused him any real injury, e.g., the forfeiture

21   of bond (see section III.B.1, supra), Plaintiff may not seek compensatory damages such as

22   reimbursement of his bond. Compensatory damages are only available when a constitutional

23   violation causes actual harm. Cf. Hazle v. Crofoot, 727 F.3d 983, 991-93 (9th Cir. 2013).

24   IV.    CONCLUSION AND ORDER

25          For the reasons set forth above, the Court orders Plaintiff, within 21 days, to file a second

26   amended complaint curing the deficiencies identified herein or, alternatively, to notify the Court
27   that he wishes to proceed only on his legal mail claim against Grimes and Lucas and to seek only

28   nominal damages. If Plaintiff no longer wishes to pursue this action, he may file a notice of

                                                         9
 1   voluntary dismissal. If Plaintiff needs an extension of time to comply with this order, he shall file

 2   a motion seeking an extension no later than 21 days from the date of service of this order.

 3          Plaintiff is informed that an amended complaint supersedes the original complaint and

 4   prior amendments, Lacey v. Maricopa Cty., 693 F.3d 896, 927 (9th Cir. 2012), and must be

 5   “complete in itself without reference to the prior or superseded pleading.” Local Rule 220. The

 6   Court provides Plaintiff with an opportunity to amend his complaint to cure the deficiencies

 7   identified in this order. However, Plaintiff may not change the nature of this suit by adding

 8   unrelated claims in an amended complaint. Accordingly, the Court ORDERS:

 9             1.   Plaintiff is GRANTED leave to file a second amended complaint;
10             2.   The Clerk’s Office shall send Plaintiff a civil rights complaint form; and,

11             3.   Within 21 days from the date of service of this order, Plaintiff must file one of

12                  the following three items:

13                  a. a second amended complaint curing the deficiencies identified in this order, or

14                  b. a notice that he does not wish to file a second amended complaint and instead

15                      wishes to (1) proceed only on the claim for interference with legal mail against

16                      Grimes and Lucas, (2) seek only nominal damages, (3) dismiss his claim for

17                      denial of the right to counsel, (4) dismiss Henry as a defendant, and (5) dismiss

18                      his request for compensatory damages, or

19                  c. a notice of voluntary dismissal of this entire case.
20   If Plaintiff fails to comply with this order, the Court will recommend that this action

21   proceed only on the claims found cognizable herein and that all other claims and defendants

22   be dismissed with prejudice.

23
     IT IS SO ORDERED.
24

25      Dated:      March 23, 2020                              /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28

                                                       10
